Citation Nr: 0606297	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  99-14 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for a tinea 
infection of the toenails, status post removal great toenail, 
and neurodermatitis of the right foreleg, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an increased evaluation for flatfeet, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for a low back 
strain, currently evaluated as 20 percent disabling.

4.  Entitlement to a total rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran appeared at a local hearing at the RO in 
August 2000 and at a Board hearing at the RO in August 2003.  
This matter was previously before the Board and was remanded 
in November 2004.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as tinea infection of the toenails, status 
post removal great toenail and neurodermatitis of the right 
foreleg, is productive of thick, yellow, crumbling toenails 
with some excoriation, cracking and scaling of the skin 
around the toes and multiple, whitish scarring and thickened, 
scaly skin of the right lower leg with no evidence of 
systemic manifestations.

2.  The veteran's service-connected disability, described for 
rating purposes as flatfeet, is productive of pes planus with 
significant deformity and pain on manipulation with no 
evidence of marked pronation, extreme tenderness of plantar 
surfaces, or marked inward placement and severe spasm of the 
tendo Achilles on manipulation.

3.  The veteran's service-connected disability, described for 
rating purposes as low back strain, is productive of moderate 
limitation of motion with no evidence of severe 
intervertebral disc syndrome, flexion limited to less than 30 
degrees, or ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 30 percent for tinea infection of the toenails, 
status post removal treat toenail and neurodermatitis of the 
right foreleg, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.71(a), 4.118, Diagnostic 
Codes 7806 (2002); 7801, 7806 (2005).

2.  The criteria for entitlement to a disability rating of 30 
percent, but no higher, for flatfeet have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5276 (2005).

3.  The criteria for entitlement to a disability rating in 
excess of 20 percent for low back strain have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.71(a), Diagnostic Codes 5292, 5295 (2003); 5237 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision on all the 
matters on appeal, it can be argued that the timing of the 
notices does not comply with the express requirements of the 
law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the April 2003, December 2004 and November 2005 
VCAA letters, VA informed the appellant of the applicable 
laws and regulations, including applicable provisions of the 
VCAA, the evidence needed to substantiate the claim, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the 
letters, VA informed the appellant that it would obtain the 
available records in the custody of federal departments and 
agencies and request medical records from identified private 
health care providers.  The December 2004 and November 2005 
letters also advised the appellant to submit any relevant 
evidence in his possession.  The Board finds that these 
documents fulfilled VA's duty to notify, including the duty 
to notify the veteran to submit any pertinent evidence in his 
possession, and that any defect in the timing of such notice 
constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records, and VA 
medical records.  The Board notes that the veteran has been 
afforded several VA examinations in relation to his claims.  
Under the circumstances, the Board finds that the record as 
it stands includes sufficient competent evidence to decide 
these claims.  See 38 C.F.R. § 3.159(c)(4).  As such, the 
Board finds that VA has fulfilled its duty to notify and 
assist the appellant in the claim under consideration and 
that adjudication of the claim at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The issues are now ready to be considered on the 
merits.



Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities warrants a 
higher disability rating.  Disability ratings are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Tinea infection of the toenails, status post removal great 
toenail, and neurodermatitis of the right foreleg

Turning to the evidence of record, an August 1998 VA 
examination report shows that the veteran reported crumbling 
of all of his toenails except for his right 3rd toenail.  He 
reported that he used no pills or anti-fungal cream because 
they had been ineffective in the past.  On examination, the 
veteran's feet had crumbling toenails.

An August 2000 VA examination report shows that the veteran 
reported itching and pain associated with his tinea and 
neurodermatitis.  On examination, the veteran's skin was warm 
and dry.  The right leg had multiple, whitish scarring, with 
no open lesions noted.  There was dryness of the skin.  
Measurement of the scars was difficult to do because of the 
irregular nature of the scars.  There was no hair growth in 
the area.  The right big toenail had been removed.  All toes 
were thick, yellow and long.  There was some excoriation of 
the dorsal area of the bilateral great toes.  There was 
whitening of some of the scars on the anterior part of the 
tibia bilaterally.  No associated systemic or nervous 
manifestations were noted.  

On examination in January 2005, toenail fungus was noted 
bilaterally.  He had thick and yellow toenails as well as 
some cracking and scaling between his toes.  There was 
thickened, scaly skin going up the right lower leg.  The 
diagnoses included onychomycosis of the feet bilaterally and 
neurodermatitis of the right foreleg.

An October 2005 VA examination report notes that the veteran 
reported significant tinea infection of the feet affecting 
all toenails and that he had been treated with antifungals in 
the past without relief.  On examination, the physician noted 
that all toes were affected by fungal infection but that 
there was no surrounding cellulitis or super infection.  The 
examiner noted that the veteran had persistent fungus 
infection in all toes bilaterally.

The veteran's disability is currently rated under the 
provisions of Diagnostic Code 7813 which dictates that 
dermatophytosis, including tinea pedis and tinea unguium, is 
to be rated as disfigurement of the head, face and neck (DC 
7800); scars (DC 7801, 7802, 7803, 7804, 7805), or dermatitis 
(DC 7806), depending on the predominant disability.  
38 C.F.R. § 4.118, Diagnostic Code 7813.

Diagnostic criteria for skin disorders were revised during 
the course of the appeal, effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002).  The Board points out 
that VA's General Counsel has held that, where a law or 
regulation changes during the pendency of a claim for an 
increased rating, VA should first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for VA to apply both the old and 
new versions of the regulation.  If the revised version of 
the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. Section 5110(g) 
can be no earlier than the effective date of the change.  
VAOPGCPREC 3-2000 (Apr. 10, 2000); See, too, 38 C.F.R. 
§ 3.114.  

Under the previous rating criteria, disfiguring scars of the 
head, face or neck were rated under Diagnostic Code 7800; 
scars from third degree burns were rated under Diagnostic 
Code 7801; scars from second degree burns were rated under 
Diagnostic Code 7802; superficial scars that were poorly 
nourished with repeated ulceration were rated under 
Diagnostic Code 7803; superficial scars that were tender and 
painful on objective demonstration were rated under 
Diagnostic Code 7804; all other scars were rated on 
limitation of function of the part affected under Diagnostic 
Code 7805; and eczema was rated under Diagnostic Code 7806.  
38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (2002).

No ratings in excess of 30 percent were available for 
Diagnostic Codes 7802, 7803 and 7804; thus, these Diagnostic 
Codes could not have provided a basis for a rating in excess 
of 30 percent for the veteran's service-connected disability.  
Additionally, as Diagnostic Codes 7800 and 7801 were only 
applicable to scars of the head, face and neck and to scars 
due to third degree burns and the veteran's dermatologic 
disability is on his feet and legs and not the result of 
burns, neither of these Diagnostic Codes would be applicable 
in the instant case.  Also, Diagnostic Code 7805 would not be 
applicable in this case as there is no evidence of limitation 
of function due to the veteran's dermatologic disability.  As 
such, only Diagnostic Code 7806 could be potentially 
applicable to and provide a rating in excess of 30 percent 
for the veteran's service-connected disability under the 
prior rating criteria.  Diagnostic Code 7806 provided a 50 
percent rating when there was ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).

Under the current rating criteria, Diagnostic Code 7800 
applies to scars of the head, face, or neck.  Diagnostic Code 
7801 applies to scars, other than head, face, or neck, that 
are deep or that cause limited motion.  Diagnostic Code 7802 
applies to scars, other than head, face or neck, that are 
superficial and that do not cause limited motion.  Diagnostic 
Code 7803 applies to superficial scars that are unstable, 
Diagnostic Code 7804 applies to superficial scars that are 
painful on examination, and Diagnostic Code 7805 applies to 
scars that limit function.  Diagnostic Code 7806 applies to 
eczema.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 
(2005).

Diagnostic Code 7800 is not for application in this case as 
it only applies to scars of the head face or neck.  
Diagnostic Codes 7802, 7803 and 7804 are not for application 
because they do not provide disability ratings in excess of 
30 percent.  Also, Diagnostic Code 7805 is not for 
application here as there is no evidence of limitation of 
function due to the veteran's service-connected dermatologic 
disability.  Thus, under the revised rating criteria, only 
Diagnostic Codes 7801 or 7806 could potentially be applicable 
in the instant case and provide a rating in excess of 30 
percent for the veteran's service-connected dermatologic 
disability.  Diagnostic Code 7801 provides for a 40 percent 
rating when the scars are deep or cause limitation of motion 
and cover an area or areas exceeding 144 square inches (929 
sq. cm.).  Diagnostic Code 7806 provides a 60 percent rating 
when the dermatitis or eczema covers more than 40 percent of 
the entire body or more than 40 percent of exposed areas; or 
there is constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7806 (2005).

In summary, the evidence of record shows that the veteran has 
a fungal infection of the toenails that has left him with 
crumbling toenails that are thick and yellow with some 
excoriation, cracking and scaling but no evidence of systemic 
manifestations.  The evidence of record also shows multiple, 
whitish scarring and thickened, scaly skin on his right lower 
leg.  The veteran has consistently denied using pills or 
creams or receiving any other kind of treatment for his 
dermatologic conditions of the feet and lower right leg.  

Turning to the previous rating criteria, the Board notes that 
although there is some evidence of excoriation, scaling and 
cracking, there is no evidence of ulceration, or extensive 
exfoliation or crusting and systemic or nervous 
manifestations, or an exceptionally repugnant condition in 
order to warrant a rating in excess of 30 percent under the 
former rating criteria for Diagnostic Code 7806.  The Board 
notes that the August 2000 VA examination report specifically 
shows that no systemic manifestations were found on 
examination.  

As for the revised rating criteria, the medical evidence of 
record shows that the veteran's service connected 
dermatologic disability affects his toes and his right lower 
leg.  There is no medical evidence demonstrating that the 
veteran's right lower leg scars are deep or affect range of 
motion.  Moreover,  there is no evidence that his disability 
covers an area or areas exceeding 144 square inches (929 sq. 
cm.).  Thus, there is no medical evidence to support a 40 
percent rating under Diagnostic Code 7801.  Additionally, 
given the small areas of the body the veteran's service-
connected disability affects and given the veteran's 
statements as to lack of any treatment, there is no evidence 
to support a 60 percent rating under Diagnostic Code 7806 
which requires that the dermatologic disability cover more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas, or near-constant systemic therapy in the 
previous year.

In short, there is simply no medical evidence of record to 
support a rating in excess of 30 percent for the veteran's 
service-connected tinea infection of the toenails, status 
post removal great toenail and neurodermatitis of the right 
foreleg under either the old or new rating criteria for 
dermatologic disabilities.  As such, a rating in excess of 30 
percent is not warranted.

Flatfeet

The medical evidence of record includes an August 1998 VA 
examination report which shows that the veteran reported 
pain, stiffness, intermittent weakness, swelling and 
fatigability in his feet.  The veteran reported using a cane 
and had corrective shoes.  On physical examination, the 
veteran had no callosities, breakdown or unusual shoe wear 
pattern noted upon examination; however, the examiner noted 
that the veteran's corrective shoes were quite new.  The 
veteran had mild to moderate pes planus of the bilateral feet 
with no hammer toes, high arch, or claw foot noted.  His pes 
planus was partially correctable passively by manipulation.  
There was mild to moderate hyperpronating of the feet with 
weight-bearing and non weight-bearing with Achilles 
malalignment.  The Achilles tendon alignment was mildly 
corrected with active manipulation with pain on manipulation.  
There was mild to moderate valgus bilaterally which was 
partially corrected by manipulation.  There was no hallux 
valgus noted during the examination.  The examiner's 
diagnosis was pes planus bilateral feet with some flattening 
of arch on the left foot.  

An August 2000 VA examination report showed that the veteran 
reported pain and swelling in his feet.  The veteran reported 
using a cane.  He stated that he had been given corrective 
shoes but he couldn't wear them.  On physical examination, 
the veteran had no callosities, but it was noted that he was 
starting to have hammertoes bilaterally on the second and 
fourth toes.  The examiner stated that the veteran's flatfeet 
were not very evident.  There was tenderness to varus valgus 
manipulation of bilateral ankles.  

A January 2005 VA examination report shows that the veteran 
reported pain in his feet.  He used a cane and special shoes 
with shoe inserts to try to relieve the pain in his feet.  On 
examination, he walked with a cane.  He had flatfeet 
bilaterally.  An October 2005 VA examination report shows 
that the veteran reported significant bilateral foot pain.  
On examination, the veteran walked with a cane.  He had pes 
planus with mild pronation of the medial column bilaterally.  
The left foot had a significant callous over the plantar 
metatarsal heads of the third metatarsal.  He had some 
clawing of the toes bilaterally.  He had pain on manipulation 
of his foot.  The examiner summarized that the veteran had 
bilateral pes planus with significant deformity and pain with 
manipulation.  He stated that the veteran needed orthotic 
shoes and that his current orthotics were not adequate for 
his condition.  He did state that if new orthotics were 
molded correctly, the veteran should get some relief.  

The veteran's flat feet are currently rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  A 10 percent rating under this code, regardless of 
whether the condition is unilateral or bilateral, indicates 
it is moderate with the weight-bearing line over or medial to 
the great toe, inward bowing of the tendon Achillis, and pain 
on manipulation and use of the feet.  A 20 percent rating for 
unilateral pes planus or a 30 percent rating for bilateral 
pes planus requires a severe condition with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indications of 
swelling on use, and characteristic callosities.  A 30 
percent rating for unilateral pes planus or a 50 percent 
rating for bilateral pes planus requires a pronounced 
condition manifested by marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.

The medical evidence of record clearly shows bilateral pes 
planus.  In light of the findings from the January 2005 VA 
examination report showing pes planus with significant 
deformity and pain with manipulation, the Board believes that 
after granting the benefit of the doubt in favor of the 
veteran, a 30 percent disability rating is warranted for the 
veteran's bilateral pes planus.  However, there is no 
evidence of a pronounced condition manifested by marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances in order to warrant a 50 percent 
disability rating.  The Board acknowledges that the January 
2005 examiner stated that the veteran's current orthotics 
were not adequate for his condition.  However, the Board does 
not believe that this statement means that the veteran's 
conditions is not improved by orthopedic shoes or appliances.  
Rather, the Board interprets this statement as simply saying 
that the current orthotics were inadequate and that new ones 
were required.  The Board notes that the examiner stated that 
if new orthotics are molded correctly, the veteran should get 
some relief.  As such, the Board finds that there is no 
evidence supporting a rating in excess of 30 percent for the 
veteran's service-connected bilateral flatfeet disability.

Low back strain

The medical evidence of record includes an August 1998 VA 
examination report which shows that the veteran reported 
pain, mild weakness, stiffness, fatigability and lack of 
endurance in his lower back.  The veteran reported that he 
received no treatment for his back.  On physical examination, 
the veteran's range of motion of the lumbar spine was as 
follows:  forward flexion to 60 degrees without pain; 
extension backwards to 20 degrees without pain; left and 
right lateral rotation to 25 degrees without pain; and, left 
and right rotation to 25 degrees without pain.  The examiner 
specifically noted that the veteran could achieve additional 
range of motion, but anything beyond the measurements noted 
above elicited pain.  The examiner noted that while the 
veteran exhibited mild pain during range of motion testing 
and mild weakness while standing, there was no evidence of 
fatigue or lack of endurance.  The veteran was tender to 
palpation of the lumbosacral spine musculature, but no spasms 
were noted.  There were no postural abnormalities or fixed 
deformities noted.  The lumbosacral muscles were stiff on 
examination.  The veteran had normal reflexes of the lower 
extremities and no neurological deficits were noted during 
the examination.  The diagnosis was chronic lower back pain 
with history of lower back strain.  There was x-ray evidence 
of minor degenerative changes of the lumbar spine.

An August 2000 VA examination report shows that the veteran 
reported pain in his lower back.  On examination, the veteran 
had pain and tenderness on palpation of the lower back.  
There were no postural abnormalities or fixed deformities 
noted on examination.  There was lordosis of the lower back.  
The examiner did not note any neurological abnormalities 
associated with the back, although neurological deficits of 
the feet and toes were noted.  Straight leg raising caused 
pain in the calf muscles.  Flexion was to 38 degrees, 
extension was to 9 degrees, lateral flexion to right was to 
25 degrees and to left to 18 degrees and right rotation was 
to 18 degrees and left rotation was to 21 degrees.  The 
examiner noted that the veteran stopped his range of motion 
movements when there was pain.  The examiner concluded that 
there was some electrodiagnostic evidence of a probable left 
lumbar radiculopathy with signs of both acute and chronic 
denervation as well as some signs of reinnervation as well.  
Lumbosacral spine x-ray showed slight loss of disc space 
height at L5-S1 likely secondary to degenerative disc disease 
and small facet sclerosis on the left at L5-S1, likely on a 
degenerative basis.

A January 2005 VA examination report shows that the veteran 
reported intermittent low back pain that did not radiate.  He 
reported using a cane and special shoe inserts when walking, 
but he specifically noted that these items were necessary 
because of his foot pain, not his back pain.  On physical 
examination, the veteran had no pain on palpation over the 
spinous processes.  He had forward flexion to 60 degrees, 
extension backwards to 10 degrees, lateral rotation to 20 
degrees bilaterally, full strength of the lower extremities 
and fully intact sensation.  The diagnosis was degenerative 
disc disease of the lumbar spine.  An October 2005 VA 
examination report again reflects that the veteran reported 
intermittent low back pain that did not radiate.  On physical 
examination, there was no tenderness to palpation about the 
spinous processes, although he did have some paraspinal 
tenderness to deep palpation in the low lumbar region.  He 
had forward flexion to about 50 degrees and extension to 
about 15 degrees with lateral rotation and side bending to 
about 20 degrees.  Neurological examination was entirely 
within normal limits, including negative straight leg 
raising.  In his summary, the examiner stated that the 
veteran had persistent low back pain which he would attribute 
to mechanical or axial low back pain as it did not radiate 
into the legs and there were no signs of radiculopathy or 
sciatica.  He did note paraspinal muscle tenderness and a 
history of spasms.

The veteran's lumbar spine disability is currently rated by 
the RO under the Diagnostic Code 5295.  The Board notes that 
during the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

Under the previous version of the rating criteria-

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 20 percent rating for moderate limitation of 
motion, and a maximum schedular rating of 40 percent for 
severe limitation of motion.  
 
Under Code 5293, when disability from intervertebral disc 
syndrome is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.

Under Code 5295, if there is lumbosacral strain with muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in the standing position, a 20 percent 
evaluation is in order.  A maximum schedular rating of 40 
percent is awarded when lumbosacral strain is severe, with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Code 5237.  Degenerative 
arthritis of the spine is Code 5242.  Intervertebral disc 
syndrome is Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

1) 20 percent - forward flexion of the thoracolumbar spine 
greater than 30 degrees by not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphyosis;

2) 30 percent - forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine; 

3) 40 percent - unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used 
for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which 
will be rated as a single disability. 

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also 
 diagnostic code 5003) 
5243 Intervertebral disc syndrome 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  See 38 
C.F.R. § 4.25 (combined ratings table).   
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.

The Board first notes that the evidence of record appears to 
show some radiculopathy in the August 2000 VA examination 
report, but it is unclear if such radiculopathy is 
etiologically related to the veteran's service-connected 
lumbar spine disability.  Even assuming for the sake of 
argument only that the radiculopathy noted in the August 2000 
VA examination report is etiologically related to the 
veteran's service-connected lumbosacral disability, the prior 
examination report from August 1998 and the subsequent 
January and October 2005 VA examination reports show the 
veteran's neurological examination results were within normal 
limits on all three examinations.  His deep tendon reflexes 
were intact and his straight leg raises were negative.  As 
such, the Board does not find that a rating in excess of 20 
percent is warranted under Diagnostic Code 5293 or 5243 for 
intervertebral disc syndrome as there is no evidence of 
severe intervertebral disc syndrome characterized by 
recurring attacks with little intermittent relief or 
physician-prescribed bedrest.  As discussed in detail below, 
there is also no medical evidence to suggest a rating in 
excess of 20 percent is warranted under the either the old or 
new criteria for rating spinal disabilities based on 
limitation of motion or lumbosacral strain.  Further, there 
is no persuasive evidence of associated objective neurologic 
abnormalities to warrant separate evaluations. 

Loss of range of motion and lumbosacral strain were 
previously rated under former Diagnostic Codes 5292 and 5295.  
As noted above, under the old Diagnostic Code 5292, 
limitation of motion of the lumbar spine was assigned a 30 
percent rating for severe limitation of motion and under the 
old Diagnostic Code 5295 a 40 percent rating was assigned 
with severe lumbosacral strain, with listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under the revised regulations, the 30 percent rating is only 
applicable to cervical spine disabilities and a 40 percent 
rating is not warranted unless there is forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.

The August 1998 VA examination report shows forward flexion 
limited to 60 degrees, the August 2000 VA examination report 
shows forward flexion limited to 38 degrees, the January 2005 
VA examination report shows forward flexion limited to 60 
degrees and the October 2005 VA examination report shows 
forward flexion limited to 50 degrees.  All four examination 
reports found that the veteran had no fixed abnormalities of 
the spine, such as ankylosis.  Thus, there is no medical 
evidence to demonstrate that the veteran's lumbar spine 
disability is limited to 30 degrees or less of flexion or is 
manifested by favorable ankylosis of the entire thoracolumbar 
spine in order to warrant a rating in excess of 20 percent 
under the revised diagnostic codes for rating spinal 
disabilities.  As for application of the former Diagnostic 
Codes 5292 and 5295, the none of the medical evidence of 
record shows any evidence of severe lumbosacral strain, with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion in order to warrant a rating in excess of 20 percent 
under former Diagnostic Code 5295.  Moreover, the August 
1998, August 2000, January 2005 and October 2005 VA 
examination reports show, at most, moderate limitation of 
motion, even when taking into consideration pain, 
fatigability and lack of endurance.  Thus, there is no basis 
for awarding a disability rating in excess of 20 percent for 
the veteran's lumbar spine disability under former Diagnostic 
Code 5292.

In sum, when considering the medical record and all 
applicable Diagnostic Codes, the preponderance of the 
evidence is against a finding that the veteran's lumbar spine 
disability more nearly approximates the criteria for a 
disability rating in excess of 20 percent.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The Board notes that the 
ranges of motion as documented in the August 1998 and August 
2000 VA examination reports reflect consideration of pain, 
fatigability, incoordination and lack of endurance.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

A rating in excess of 30 percent for service-connected tinea 
infection of the toenails, status post removal great toenail, 
and neurodermatitis of the right foreleg is not warranted.  A 
rating in excess of 20 percent for service-connected low back 
strain is not warranted.  To this extent, this appeal is 
denied.  

A disability rating of 30 percent, but no higher, for 
service-connected flatfeet is warranted.  To this extent, the 
appeal is granted.


REMAND

At the August 2003 Board hearing, the veteran appears to have 
raised a claim of service connection for disability of the 
left lower extremity/foot.  The Board believes that this new 
claim should be viewed as inextricably intertwined with the 
remaining TDIU issue on appeal since the outcome of the new 
claim could impact the TDIU issue.  Accordingly, appellate 
consideration of the TDIU issue is deferred pending 
adjudicative action on the newly raised claim. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to fully develop and adjudicate the newly 
raised claim of service connection for 
disability of the left lower 
extremity/foot.  The veteran should be 
notified of the RO determination and the 
need to file a timely notice of 
disagreement if he wishes to initiate an 
appeal from that determination. 

2.  The RO should then review the 
expanded record and adjudicate the issue 
of entitlement to TDIU in light of the 
increased rating for the veteran's 
service-connected bilateral flatfeet 
disability as well as any grant of 
service-connection for disability of the 
left lower extremity/foot.  If this issue 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


